WOLF, Judge.
This is an appeal from a summary denial of appellant’s habeas corpus petition challenging his administrative confinement status and detention conditions. While the trial court properly denied the portion of the petition challenging appellant’s administrative confinement status (see Griggs v. Wainwright, 473 So.2d 49 (Fla. 1st DCA 1985)), we find that the allegations relating to his treatment and conditions were sufficient to preclude summary denial of the habeas petition. Van Poyck v. Dugger, 582 So.2d 108 (Fla. 1st DCA 1991). We reverse and remand the cause for further proceedings.
MINER and VAN NORTWICK, JJ., concur.